Citation Nr: 1027564	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-04 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an earlier effective date than July 25, 2005, for 
the grant of service connection for scars of the head and neck 
(characterized as scars centered in the occipital area from C2 to 
the crown of the head and in the posterior cervical area 
2 centimeters (cm) to the right of the cervical spine).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
A Travel Board hearing was held at this RO in July 2007 before 
the undersigned Acting Veterans Law Judge and a copy of the 
hearing transcript has been added to the claims file.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for scars 
of the head and neck was filed on a VA Form 21-526 which was 
dated on October 26, 1971, and date-stamped as received by the RO 
on October 26, 1971.

2.  The Veteran's most recent claim of service connection for 
scars of the head and neck was filed on a VA Form 21-4138 dated 
on July 21, 2005, and date-stamped as received by the RO on 
July 25, 2005.

3.  Service connection is in effect for scars of the head and 
neck (characterized as scars centered in the occipital area from 
C2 to the crown of the head and in the posterior cervical area 
2 cm to the right of the cervical spine) effective July 25, 2005.

4.  There is no correspondence in the claims file dated between 
October 26, 1971, when the Veteran's original service connection 
claim for scars of the head and neck was received by VA, and 
June 26, 2006, when the rating decision was issued which granted 
service connection for this disability effective July 25, 2005, 
which could be construed as a withdrawal of the Veteran's 
original service connection claim for this disability.

5.  There is no correspondence dated between the Veteran's 
October 26, 1971 claim and the June 26, 2006 rating decision that 
can be construed as a denial of the claim for service connection 
for scars.


CONCLUSION OF LAW

The criteria for an effective date of October 26, 1971, for a 
grant of service connection for scars of the head and neck 
(characterized as scars centered in the occipital area from C2 to 
the crown of the head and in the posterior cervical area 2 cm to 
the right of the cervical spine) have been met.  38 U.S.C.A. 
§§ 5101(a), 5110, 5111 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 3.151(a), 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to an effective 
date of October 26, 1971, for a grant of service connection for 
scars of the head and neck (characterized as scars centered in 
the occipital area from C2 to the crown of the head and in the 
posterior cervical area 2 cm to the right of the cervical spine) 
which constitutes a complete grant of the Veteran's earlier 
effective date claim.  Therefore, no discussion of VA's duty to 
notify or assist is necessary.

The Veteran contends that is entitled to an earlier effective 
date than July 25, 2005, for the grant of service connection for 
scars of the head and neck.  When he filed his notice of 
disagreement with the currently appealed rating decision in July 
2006, the Veteran contended that the appropriate effective date 
for his service-connected scars of the head and neck should be 
the date that he filed his original claim in 1971.  He testified 
before the Board in July 2007 that he had filed a claim of 
service connection for scars of the head and neck when he 
separated from active service in 1971 but VA had not taken any 
action on this claim.  He also testified that he was not aware 
that VA had not adjudicated his original service connection claim 
for scars of the head and neck until he had filed his most recent 
claim in July 2005.

In general, except as otherwise provided, the effective date of 
an evaluation an award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication indicating an intent to apply for a benefit under 
the laws administered by the VA may be considered an informal 
claim provided it identifies, but not necessarily with 
specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To 
determine when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).

Upon receipt of an informal claim, if a formal claim has not been 
filed, the RO will forward an application form to the claimant 
for execution.  If the RO receives a complete application from 
the claimant within one year from the date it was sent, the RO 
will consider it filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2009).

The Board finds that the preponderance of the evidence supports 
assigning an earlier effective date of October 26, 1971, for the 
grant of service connection for scars of the head and neck.  On 
this date, the Veteran filed a VA Form 21-526, "Veteran's 
Application for Compensation or Pension," in which he contended 
that he had received a shrapnel injury to the throat and neck 
during active service and had shrapnel lodged near his left ear.  
The RO then scheduled the Veteran for VA examination which 
occurred in November 1971.  At that examination, the VA examiner 
noted that the service-connected disabilities claimed were 
residuals of shell fragment wounds to the head, throat and neck.  
Following that examination, the Veteran was diagnosed as having 
scars to the upper posterior neck and occipital region, residuals 
of a craniotomy following a shell fragment wound, and a healed 
fracture of the cervical spine.  Unfortunately, the RO only 
adjudicated a claim of service connection for residuals of a 
shell fragment wound and post-operative craniotomy with residual 
foreign body and associated fracture of the cervical spine in a 
December 1971 rating decision.  In that decision, although the RO 
noted that the Veteran's VA examination had shown the presence of 
scars, service connection was awarded only for residuals of a 
shell fragment wound and post-operative craniotomy with residual 
foreign body and associated fracture of the cervical spine.  This 
decision was issued to the Veteran on December 22, 1971.  After 
the Veteran disagreed with the disability rating assigned for his 
service-connected residuals of a shell fragment wound and post-
operative craniotomy with residual foreign body and associated 
fracture of the cervical spine in January 1972, the RO then 
assigned a higher 30 percent rating for this disability in a 
February 1972 rating decision.  That decision was not appealed 
and became final.

The Board acknowledges that a review of the correspondence in the 
claims file dated between October 26, 1971, and July 25, 2005, 
does not show that the Veteran followed up with VA regarding his 
original claim of service connection for scars of the head and 
neck.  There also is no indication, however, that VA adjudicated 
the Veteran's original service connection claim for this 
disability.  The available medical evidence in 1971 suggested 
that the Veteran's scars of the head and neck were related to 
active service as they were among the residuals of his in-service 
shell fragment wound, a claim which was adjudicated in the 
December 1971 rating decision.  Unfortunately, however, the RO 
failed to adjudicate the Veteran's claim of service connection 
for scars of the head and neck at the time of this rating 
decision.  There is no indication in the claims file that the 
Veteran withdrew this claim after it was filed on October 26, 
1971.  He also has testified that he was not aware that his 
original claim of service connection for scars of the head and 
neck had not been adjudicated by VA until he filed his most 
recent claim on July 25, 2005.  The laws and regulations 
pertaining to effective dates are clear.  The effective date of 
an evaluation or award of compensation or dependency and 
indemnity compensation based on an original claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Because the Veteran's original claim of service 
connection for scars of the head and neck was filed on 
October 26, 1971, and because this claim was not adjudicated by 
the RO until July 25, 2005, the Board finds that the criteria for 
an earlier effective date of October 26, 1971, for the grant of 
service connection for scars of the head and neck are met.


ORDER

An effective date of October 26, 1971, for the grant of service 
connection for scars of the head and neck (characterized as scars 
centered in the occipital area from C2 to the crown of the head 
and in the posterior cervical area 2 centimeters (cm) to the 
right of the cervical spine) is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


